Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In No. 12-7947, federal prisoner Darryl L. Cook appeals the district court’s orders accepting the recommendations of the magistrate judge and denying relief in an action claiming several violations of the Federal Tort Claims Act (FTCA). In No. 12-7980, Cook appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing as dupli-cative a second action brought pursuant to the FTCA. We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cook v. United States, Nos. *2180:11-cv-00320-RMG; 0:12-cv-00216-MGL (D.S.C. Feb. 6, 2012; Nov. 1 & 7, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.